United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-300
Issued: July 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2011 appellant filed a timely appeal from an August 10, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding his schedule
award claim. The record also contains a November 17, 2011 nonmerit decision denying his
request for reconsideration.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim and
the nonmerit issue.

1

Appellant submitted a timely request for oral argument before the Board pursuant to 20 C.F.R. § 501.5(b).
Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the discretion of the Board. The Board has duly
considered the matter and finds that appellant’s request for oral argument is denied. Oral argument in this case
would delay issuance of a Board decision and would not serve a useful purpose. Appellant’s contentions are
addressed in this decision based on the record as submitted.
2

5 U.S.C. §§ 8101-8193.

ISSUES
The issues are: (1) whether appellant has established entitlement to a schedule award;
and (2) whether OWCP properly denied his request for reconsideration under 5 U.S.C. § 8128.
FACTUAL HISTORY
On December 22, 2009 appellant, then a 46-year-old medical support assistant, filed a
traumatic injury claim alleging that on December 10, 2009 he sustained a work injury when he
was returning to his workstation in rainy weather and the car in front of him stopped causing him
to slam on brakes and hydroplane. OWCP accepted the claim for lumbar strain, cervical strain,
lumbar intervertebral disc, cervical intervertebral disc and headache. Appellant stopped work
December 10, 2009 and did not return.3 He was placed on the periodic compensation rolls
effective January 25, 2010.
In a May 14, 2010 report, Dr. Kerry H. Haskins, an internist, noted the history of injury,
set forth examination findings and provided impressions of: cervical strain, trapezial strain,
thoracic and lumbar strain, cervical disc bulge, cervical disc herniations and lumbar
radiculopathy. He opined that appellant reached maximum medical improvement. Under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides), Dr. Haskins opined that appellant had diagnostic-related estimate
cervical, class 1, 3 percent impairment rating and diagnostic-related estimate lumbar, class 2, 12
percent impairment rating for a total 15 percent impairment rating.
Appellant continued to undergo multiple testing. In a March 16, 2011 report,
Dr. Angelo M. Alves, a Board-certified neurologist, stated that appellant was totally and
permanently disabled as a result of the December 10, 2009 work-related accident. He opined
that, as a consequence of the low back injury, appellant developed a “cauda equina type of
syndrome” with urinary incontinence and saddle anesthesia. Dr. Alves noted that, while
appellant saw a neurosurgeon who recommended surgery, appellant decided against surgery. He
listed an impression of chronic and acute low back pain syndrome with lumbar radiculopathy,
cauda equine syndrome with urinary incontinence and saddle anesthesia and hypoesthesia,
chronic cervical pain syndrome with frequent acute flare-ups and cervical radiculopathy,
headaches, post-traumatic headaches and bilateral thoracic outlet syndrome. Dr. Alves indicated
that appellant reached maximum medical improvement from his work-related injuries and opined
that he should be given 10 percent for the cervical injury with the headaches and 75 percent
impairment rating for the lower back condition with the “cauda equine syndrome.” In a
March 24, 2011 report, he stated that, before appellant developed urinary incontinence, he was
considered temporarily disabled, but the status changed to permanent disability when the urinary
incontinence developed. Dr. Alves continued to report on appellant’s condition and opined that
he was permanently and totally disabled from all work.
In a May 4, 2011 medical report, Dr. William Dinenberg, a Board-certified orthopedic
surgeon and second opinion examiner, noted the history of injury and his review of the medical
3

Appellant was placed on temporary total disability from December 10 to 31, 2009.

2

record. He provided an impression of degenerative disc disease of the lumbar and cervical spine
and herniated nucleus pulposus of the lumbar spine with right-sided radiculopathy.
Dr. Dinenberg opined that appellant was totally disabled from all work due to the residuals of the
accepted condition of aggravation of displacement of the lumbar intervertebral disc without
myelopathy and he remained significantly symptomatic and had worsened from his preinjury
condition.
On June 14, 2011 appellant requested a schedule award. In a June 28, 2011 letter, OWCP
advised him of the type of medical evidence needed to establish a schedule award. It specifically
noted that a schedule award was not payable for any part of the back, if appellant believed that
he had an impairment to an extremity (an arm or leg) as a result of his back and/or neck injury,
then he could claim a schedule award for that extremity and provide all the necessary supporting
medical evidence.
In an August 2, 2011 report, Dr. Alves stated that appellant’s impairment rating and
disability status remained the same. He noted that appellant’s problems with the lower
extremities have worsened in terms of pain.
By decision dated August 10, 2011, OWCP denied appellant’s request for a schedule
award, finding that the medical evidence did not provide an impairment rating to support
entitlement to a schedule award.
On October 6, 2011 appellant requested reconsideration. Medical records from Dr. Alves
dated September 25 and November 1, 2011 were received. In his September 25, 2011 report,
Dr. Alves opined that appellant’s erectile dysfunction and urinary incontinence are part of his
neurological disabilities and should be considered workers’ compensation related. In both
reports, he continued to opine that appellant was at a standstill regarding his medical
neurological conditions and that he was considered totally and permanently disabled for any type
of employment. The medical reports did not provide an impairment finding.
In a November 17, 2011 decision, OWCP denied appellant’s request for reconsideration
finding that insufficient evidence was submitted to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.5 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing

4

20 C.F.R. § 10.404; 5 U.S.C. § 8107.

5

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

3

regulations as the appropriate standard for evaluating schedule losses.6 As May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
Although the A.M.A., Guides include guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.8 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule award regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant had work-related lumbar sprain, neck sprain, displacement
of lumbar intervertegreal disc without myelopathy, displacement of cervical intervertebral disc
without myelopathy and headache. Appellant requested a schedule award. On June 28, 2011
OWCP informed him of the evidence necessary to support a schedule award. By decision dated
August 10, 2011 it denied appellant’s claim for a scheduled award on the grounds that the
medical evidence did not provide an impairment rating to support entitlement to a schedule
award.
In a May 14, 2010 report, Dr. Haskins opined that appellant had 3 percent impairment of
the cervical spine and 12 percent impairment for the lumbar spine, for a total 15 percent
impairment rating. However, this was not sufficient to establish entitlement to a schedule award
under FECA as FECA and OWCP regulations do not provide for payment of a schedule award
for the permanent loss of use of the back or spine.10 Dr. Haskins did not attempt to explain how
appellant had any impairment of a scheduled body member pursuant to the A.M.A., Guides.
Thus, his report is of no probative value to support an impairment rating.
In a March 16, 2011 report, Dr. Alves indicated that appellant reached maximum medical
improvement from his work-related injuries and opined that he should be given 10 percent for
the cervical injury with the headaches and 75 percent impairment rating for the lower back
6

Ronald R. Kraynak, 53 ECAB 130 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 and Exhibit 1 (January 2010).
8

Pamela J. Darling, 49 ECAB 286 (1998).

9

Thomas J. Engelhart, 50 ECAB 319 (1999).

10

Neither FECA nor the regulations provide for the payment of a schedule award for the permanent loss of use of
the back or the body as a whole. FECA itself specifically excludes the back from the definition of organ. 5 U.S.C.
§ 8101(19); see also Jay K. Tomokiyo, 51 ECAB 361 (2000). However, a schedule award is payable for a
permanent impairment of any of the extremities that is due to an employment-related back condition. Denise D.
Cason, 48 ECAB 530, 531 (1997); Gordon McNeil, 42 ECAB 140 (1990).

4

condition with the “cauda equine syndrome.” However, this was not sufficient to establish
entitlement to a schedule award under FECA as FECA and OWCP regulations do not provide for
payment of a schedule award for the permanent loss of use of the back or spine.11 Dr. Alves did
not specifically address whether appellant’s accepted conditions caused impairment in either his
legs or arms or provide detailed examination findings from which impairment to the extremities
could be calculated. His other reports do provide an impairment finding of a scheduled body
member pursuant to the A.M.A., Guides. Thus, Dr. Alves’ reports are insufficient to establish
entitlement to a schedule award. No other medical evidence of record provides an impairment
rating in conformance with the A.M.A., Guides, which rates impairment of a scheduled body
member under FECA and OWCP regulations.
On appeal, appellant contends that OWCP erred in denying his schedule award claim as
Dr. Alves’ March 16, 2011 report is sufficient to establish an impairment rating. However, for
the reasons set forth above, Dr. Alves’ March 16, 2011 report is insufficient to establish
entitlement to a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.12 Section 10.608(b) of OWCP’s regulations
provide that, when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.13 The Board has held that
the submission of evidence or argument which does not address the particular issue involved
does not constitute a basis for reopening a case.14
ANALYSIS -- ISSUE 2
On October 6, 2011 appellant requested reconsideration of OWCP’s August 10, 2011
decision, which denied his schedule award claim. His request for reconsideration neither alleged
nor demonstrated that OWCP erroneously applied or interpreted a specific point of law.
Appellant did not advance a relevant legal argument not previously considered by OWCP. He is

11

Id.

12

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB 141 (2007).

13

Id. at § 10.608(b); K.H., 59 ECAB 495 (2008).

14

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

5

not entitled to a review of the merits of his claim based on the first and second above-noted
requirements under section 10.606(b)(2).
Appellant also did not submit relevant and pertinent new evidence not previously
considered by OWCP. The medical reports from Dr. Alves dated September 25 and
November 1, 2011 while new do not provide an impairment rating or otherwise address
permanent impairment of a scheduled body member pursuant to the A.M.A., Guides. The
submission of evidence that does not address the particular issue involved in the case does not
constitute a basis for reopening the claim.15
The evidence submitted by appellant did not show that OWCP erroneously applied or
interpreted a specific point of law; advance a relevant legal argument not previously considered
or constitute relevant and pertinent new evidence not previously considered by OWCP. As
appellant did not meet any of the necessary regulatory requirements, the Board finds that he is
not entitled to further merit review.16
CONCLUSION
The Board finds that appellant has not established entitlement to a schedule award. The
Board also finds that OWCP properly denied his request for further review of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).

15

See D. Wayne Avila, 57 ECAB 642 (2006).

16

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits).

6

ORDER
IT IS HEREBY ORDERED THAT the November 17 and August 10, 2011 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 20, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

